Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I Species 1a in the reply filed on 9/26/2022 is acknowledged.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20130229465 A1) in view of Ploss et al. (DE 19521148 A1).

    PNG
    media_image1.png
    273
    544
    media_image1.png
    Greyscale

Regarding claim 1, Fujii et al. discloses a piezoelectric device comprising: 
a piezoelectric body 44/34 and of which at least a portion is configured to flexurally vibrate (i.e. actuator – see entire disclosure of Fujii et al.); 
an upper electrode 46  disposed on an upper surface 44 of the piezoelectric body; 
a lower electrode  32 disposed on a lower surface 34 of the piezoelectric body; and 
a supporting substrate 303/301 (i.e. SOI substrate) disposed below the piezoelectric body; 
wherein a recess 48 (i.e. formed in handle of SOI substrate) extends from a lower surface (i.e. Handle) of the supporting substrate toward the lower surface of the piezoelectric body (See figure 2I).
Fujii et al. is merely silent upon wherein the piezoelectric material is specifically a single crystal body that has a homogeneous polarization state.  At the time of the invention when forming piezo transducers this material was known and used for the purpose of forming higher quality piezoelectric devices. For support of this assertion see  Ploss et al. (Relevant portions of translation provide below).  
“Another significant advantage of the invention is that a material is polarized homogeneously even if its coercive voltage at different points in the samples surface is different in size. A well-defined and homogeneous polarization is essential for many applications, e.g. B. for pyroelectric sensors, for piezoelectric Sensors and actuators and in the linear and non-linear Optics. The inventive method is both for Polarizing materials in the form of self-supporting Plates or films suitable as well as for layers on a substrate.”

Claim 6: “6. The method according to any one of the preceding claims, characterized in that the material to be polarized ( 3 ) is a single, multi or polycrystalline substance.”

As discussed in Ploss et al. when one desires a high quality piezo device, homogeneous polarized piezo material is desirable to select.  This material may be single crystal.
In view of Ploss et al.  would be obvious to one or ordainry skill in the art to modify the piezo material of Fujii to be a homogeneous piezoelectric single crystal material as this material was known to provide superior results to non homogeneous polarized materials.  It would have been therefore obvious to one having ordinary skill in the art at the time the invention was made to select a known ideal form of a material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 2, Fujii et al. in view of Ploss et al. discloses a piezoelectric device according to Claim 1, wherein the piezoelectric single crystal body includes a plurality of layers including an upper layer 44 and a lower layer 34;
 the upper electrode 46  is disposed on an upper surface of upper layer of the piezoelectric single crystal body; 
the lower electrode 32 is disposed on a lower surface of lower layer of the piezoelectric single crystal body 34; and 
each of the upper layer and the lower layer of the piezoelectric single crystal body has a homogeneous polarization state (See regarding claim 1- Homogeneous polarization is known to result in higher quality piezo material/devices).

Regarding claim 3, Fujii et al. in view of Ploss et al. discloses a piezoelectric device according to Claim 1, wherein the lower surface of the piezoelectric single crystal body is flat, and the lower electrode is disposed on the flat lower surface of the piezoelectric single crystal body (Fujii et al. Fgi. 2I).
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. in view of Ploss et al.  in view of Nagao et al. (US 20060202769 A1).

Regarding claims 4, Fujii et al. in view of Ploss et al. teach a piezoelectric piezoelectric device according to Claims 1-3, however is silent upon further comprising: an amorphous layer disposed above the supporting substrate and below the piezoelectric single crystal body. Per Applicant’s originally filed written description this material is described as conventional silicon oxide.  
Fujii et al. is silent upon disclosure of silicon oxide, however one of ordinary skill in the art could expect or infer silicon oxide to be present in the location.  Fujii et al. describes the SOI wafer used to form the device as a “normal” silicon SOI substrate.  Such substrates are understood to comprise native oxide layers.  There is no explicit teaching a of requiring any native oxide to be removed, thus one of ordinary skill in the art could easily inferred the capability of a thin layer of amorphous native silicon oxide to be present in the location as claimed.
None the less, at the time of the invention it was known to include a silicon oxide layer between the lower electrode of a piezoelectric transducer and the support layer.  Nagao et al. teach an analogous device, albeit with out a SOI support substrate, that explicitly includes a silicon oxide layer located between the lower electrode and the active device/support layer.


    PNG
    media_image2.png
    336
    517
    media_image2.png
    Greyscale

Fig. 4 depicts silicon active device support layer (top region of silicon substrate 12), oxide layer 13 lower electrode 15, piezoelectric layer 16 and upper electrode 17.  As shown is a clear example of a optional oxide layer being present between the active silicon support surface and the lower electrode of a piezoelectric transducer (ie.. acoustic resonator).
In view of Nagao et al. one would anticipate that a native oxide would result in an operational device and/or one of ordinary skill in the art could optional add silicon oxide to the location to add further device isolation between the active device layer and the bottom electrode.  Both would have reasonably expected anticipated successful results of operation.



Regarding claim 5, Fujii et al. in view of Ploss et al. in view of Nagao et al teach a piezoelectric device according to Claims 4, wherein the amorphous layer is made of a heat-insulating material (Silicon oxide is a known insulator and does not conduct heat as well as a conductor, thus is considered a known heat-insulating material.).

Regarding claim 6, Fujii et al. in view of Ploss et al. in view of Nagao et al teach a piezoelectric device according to Claim 4, wherein the supporting substrate is a silicon-on-insulator based substrate that includes a handle layer 301, a buried oxide 302 film disposed on the handle layer, and an active layer 303 disposed on the buried oxide 302 film; and an upper surface of active layer of the silicon-on-insulator based substrate (Fujii et al. Fgi. 2I).and a lower surface of the amorphous layer are joined to each other (See regarding claim 5).

 	Regarding claim 7, Fujii et al. in view of Ploss et al. in view of Nagao et al teach a piezoelectric device according to Claim 6, wherein the buried oxide film of the silicon-on-insulator based substrate is exposed at a bottom of the recess (Fujii et al. Fgi. 2I – noting ¶98 which teaches the BOX layer may be optionally removed).

Regarding claim 8, Fujii et al. in view of Ploss et al. in view of Nagao et al teach a piezoelectric device according to Claim 6, wherein the active layer of the silicon-on-insulator based substrate is exposed at a bottom of the recess (Fujii et al. Fgi. 2I – noting ¶98 which teaches the BOX layer may be optionally removed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/5/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822